MEMORANDUM**
Appellant Maynard Wallett appeals the district court’s dismissal of his 28 U.S.C. § 2254 petition for a writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
After the district court dismissed Wal-lett’s petition, this court granted Wallett’s request for a certificate of appealability on the issue of whether Wallett’s federal claims are procedurally barred. In his opening brief on appeal, Wallett expressly conceded that he procedurally defaulted his federal constitutional claims. Wallett has therefore abandoned his claim for relief, because the scope of our review of a *845habeas appeal is limited to the issues specified in the certificate of appealability. 28 U.S.C. § 2253(c); Hiivala v. Wood, 195 F.3d 1098,1102-03 (9th Cir.1999).
The judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.